Motion Granted; Appeal Dismissed and Memorandum Opinion filed February
26, 2019.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-18-00966-CV


      AUSTIN INDUSTRIAL, INC. AND AUSTIN MAINTENANCE &
                 CONSTRUCTION, INC., Appellants

                                        V.

          ELLIE STAFFORD AND JAMES STAFFORD, Appellees

                   On Appeal from the 152nd District Court
                            Harris County, Texas
                      Trial Court Cause No. 2018-16307


                         MEMORANDUM OPINION

      This is an appeal from a judgment signed October 12, 2018. On February 21,
2019, the parties filed an agreed motion to dismiss the appeal. See Tex. R. App. P.
42.1. The motion is granted.

      Accordingly, the appeal is ordered dismissed.

                                                   PER CURIAM
Panel consists of Chief Justice Frost and Justices Jewell and Bourliot